Clarke, J.:
The facts are in all respects similar to those m- Metzger v. Nova Realty Co. (160 App. Div. 394), decided herewith, both cases having been tried together. . For the reasons stated in the opinion in the last-mentioned case, the judgment should be modified by striking out so much thereof as directs a deficiency judgment against the defendant Nova Realty Company, with costs to the appellant.
Ingraham, P. J., McLaughlin, Laughlin and Scott, JJ., concurred.
Judgment modified as stated in opinion, with costs to the appellant. Order to be settled on notice.